Title: To George Washington from the Seneca Chiefs, 17 March 1791
From: Seneca Chiefs
To: Washington, George



Pittsburg, 17th March 1791.

Message from the Corn planter, New arrow, Half town and Big tree, chiefs of the Seneka nation of Indians, to the President of the United States.
Sir
When we raised from the great counsel of the Thirteen fires, we mentioned that we meant to have a counsel with the chiefs of the bad angry indians.
Through the whole Quaker state, as we came up the road, we was treated well and the[y] took good care of us until we came here, one misfortune happened only, that one of our waggons is not yet arrived here, the one we first engaged with the goods you presented to us.
Father,
Your promise to me was that you would keep all your people quiet, but since I came here, I find that some of my people have been killed, the good honest people, who were here trading.
Father,
We hope you will not suffer all the good people to be killed, but your people are killing them as fast as they can. Three men and one woman have been killed at Big beaver creek, and they were good people, and some of the white people will testify the truth of this. When I heard the news I found one boy had made his escape and got to the traders house who saved his life; I now wait to see him.
Father,

We have been informed that twenty seven men came from another state and murdered these men in the Quaker state, and took away nine horses, and all the goods they had purchased from the trader. Our father and ruler over all mankind, now speak and tell me, did you order these men to be killed?
Father,
Our words is pledged to you that we would endeavor to make peace with all warriors nations. If we cannot do it, do not blame us, you struck the innocent men first, we hope you will not blame us—as your people has first broke good rules, but as for our people they are as friendly and firm as ever.
Father,
We must now acquaint you with the mens names who did this murder at Beaver creek—Samuel Brady formerly a captain in your army, and under your command; also a Balden, persons was concerned in this murder.
Father,
I can inform you little more there fore will conclude, with asking you how I should have come to the knowledge of this, or how I could have informed you, had it not been for our good friend Joseph Nicholson therefore beg you may grant him an appointment as interpreter, for we cannot see how we will do without him—I know of no other man that speaks your language and ours so well as him.

          
            
his
Corn Planter
mark
his
New Arrow.
mark
his
Half Towne.
mark
his
Big Tree
mark

          
        

P.S. The boy, who made his escape at Beaver Creek, has arrived at this place, and I have taken him under my protection. Father,

your dispatches for Detroit has been unavoidably detained heretofore, but to morrow, Big tree and one other shall set off with it, and will also take the boy mentioned here, and deliver him to his relations. We part to day at this place—Big tree is going amongst the cross indians, to see if they will make peace; and I go to my own people to call them to counsel.


Corn planter.
